Citation Nr: 1232258	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative lumbar spondyloarthritis.

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder from August 27, 2008 to August 9, 2010, and entitlement to a rating in excess of 70 percent thereafter.

3.  Entitlement to an effective date prior to August 9, 2010 for the grant of entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is required in regards to the Veteran's increased rating claims.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

Lumbar Spine disorder

During his May 2012 hearing, the Veteran testified that during his last VA spine examination the range of motion of his spine was not measured with a goniometer.  He also stated that repetitive range of motion testing was not performed, and that his spine disorder had worsened since this examination.  He also described radicular symptoms of his left lower extremity, which he attributed to his lumbar spine.  While a review of the February 2009 VA examination includes a statement from the examiner that repetitive range of motion testing occurred, the Board finds that a VA examination should be scheduled to determine the current severity of the Veteran's lumbar spine disorder.

The Veteran additionally testified that he had x-rays of his spine taken in March 2012, and was scheduled to have an MRI of his spine completed in June 2012.  On remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Acquired Psychiatric disorder and TDIU

The Veteran was initially granted entitlement to service connection for conversion reaction in a February 1970 rating decision.  In August 2008, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder.  In June 2009, the Veteran filed a claim for service connection for anxiety and depression and a claim for an increased rating for conversion reaction.  In October 2009, the Veteran provided a written statement withdrawing his claim for an increased rating for conversion disorder.  Only one psychiatric disability evaluation is allowed regardless of how many such disorders are service-connected.  Assigning a separate disability evaluation for each psychiatric disorder would constitute pyramiding.  See 38 C.F.R. § 4.14 ("evaluating the same manifestation under different diagnoses [is] to be avoided"); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  In a March 2010 rating decision, the Veteran was granted an increased rating of 50 percent, effective August 27, 2008 (the date of his initial claim for service connection for PTSD).

A statement contained on the Veteran's April 2010 substantive appeal noted that his counselor had deemed him unemployable due to his service connected disabilities.  In August 2010, the Veteran provided additional evidence regarding the severity of his acquired psychiatric disorder, to include an April 2010 statement from his VA counselor that his depression rendered him unemployable.  He additionally supplied a VA Form 21-526b, with a claim for an increased rating for his psychiatric disorder and a claim of entitlement to TDIU.

In a November 2011 rating decision, the Veteran was granted an increased rating of 70 percent for depression (previously rated as conversion reaction), effective August 9, 2010 (the date he provided additional evidence and the VA Form 21-526b) and was granted entitlement to TDIU, also effective August 9, 2010.  In January 2012, the Veteran provided a statement that he requested an earlier effective date for the assignment of his 70 percent rating and his grant of TDIU.  He noted that he had been continuously appealing his increased rating claim from the March 2010 rating decision.  He requested an effective date for his 70 percent rating and TDIU from his initial August 27, 2008 claim date.

The RO issued a Statement of the Case (SOC) in March 2012 which addressed the Veteran's claim as a claim for an effective date earlier than August 9, 2010 for the 70 percent evaluation of depression (previously rated as conversion reaction).  While the Veteran addressed his January 2012 statement as an earlier effective date claim, the evidence reveals that he has been continuously addressing his increased rating claim.  While he did not use the VA's preferred terminology in his August 2010 statement, he noted in his January 2012 statement that he intended his August 2010 statement to be considered a notice of disagreement with the March 2010 rating decision.  In the August 2010 statement, he reverenced the date of the rating decision and requested "reconsideration," while providing additional evidence.  As such, the Board finds that the claim of an increased rating for an acquired psychiatric disorder, rated 50 percent from August 27, 2008 to August 9, 2010, and rated 70 percent thereafter, should be remanded so that the RO can issue a SOC which appropriately addresses the issues on appeal.  As the Veteran issued a notice disagreeing with the RO's March 2010 decision within the required time period, indicating his disagreement with the rating assigned for his psychiatric disability, the Board finds that this issue must be returned to the RO for the issuance of a Statement of the Case and any further necessary development.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The Board notes that the Veteran filed a claim for an earlier effective date for entitlement to TDIU in January 2012.  The RO has not yet adjudicated this claim, as the March 2012 SOC addressed an earlier effective date for the grant of a 70 percent evaluation for depression only.  The Veteran initially indicated he was unemployable due to his service-connected disabilities in a statement attached to his April 2010 substantive appeal.  The current effective date for his entitlement to TDIU is August 9, 2010, as this is the date when he met the schedular requirements for TDIU.  As his claim for increased staged ratings for his psychiatric disorder are still on appeal, it is possible he will meet the schedular requirements for TDIU for an earlier date, and thus the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  His earlier effective date claim for TDIU must be remanded for the issuance of an SOC, and to await the outcome of his staged increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of all medical care providers who treated him for his service-connected disabilities since 2010.  Of particular interest are x-rays and MRI results from 2012.  After securing the necessary release(s), the RO/AMC should obtain any outstanding records for inclusion in the claims file.

2.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his lumbar spine disorder.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  The examiner should specifically note that a goniometer was used to record range of motion findings.  Repeated range of motion testing should be accomplished.  There should also be a determination made as to whether there is any neurological abnormality in either lower extremity that can be related to the service connected back disorder.

3.  The RO/AMC should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of entitlement to increased staged ratings for his acquired psychiatric disorder(s) and entitlement to an earlier effective date for entitlement to TDIU.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.  

4.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case regarding his claim for an increased rating for his lumbar spine disorder and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


